Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Como expresáramos hace poco más de siete (7) años, en la opinión disidente que emitiéramos en P.I.P. v. C.E.E., 120 D.P.R. 580, 664 (1988) —caso en que el Partido Inde-pendentista Puertorriqueño (en adelante P.I.P.) cuestionó la constitucionalidad de la Ley de Primarias Presidencia-les Compulsorias, y este Tribunal, mayoritariamente, sos-tuvo la misma— “[rjefrendar con nuestro voto la opinión mayoritaria emitida tendría dos efectos: complacer nuestro criterio o preferencia personal y traicionar nuestra cons-ciencia judicial”.
El juramento que prestamos el día que tomamos pose-sión del cargo que ocupamos nos obliga, en todo caso, a *78descartar nuestra preferencia personal y a actuar con total objetividad e imparcialidad jurídica. Así determinado, la conclusión en el presente caso no puede ser otra que la de que resulta ser inconstitucional la celebración de prima-rias presidenciales en Puerto Rico, costeadas las mismas con fondos públicos, meramente a base de una ley apro-bada por la Asamblea Legislativa.
HH
Un examen de las discusiones habidas en la Convención Constituyente de Puerto Rico demuestra que, al adoptarse la Constitución del Estado Libre Asociado de Puerto Rico, se estableció un esquema conceptual de neutralidad, esto es, un “fino balance” entre los tres (3) pensamientos o ideo-logías políticas imperantes en nuestro País —a saber, la autonomía, la independencia y la estadidad— reserván-dose el Pueblo de Puerto Rico, insularmente y bajo nuestra Constitución, el derecho a decidir sobre ese destino.(1)
La legislación que autoriza la celebración de primarias presidenciales en Puerto Rico —sin consulta previa al pueblo sobre ello— tiene el efecto de alterar ese “fino balance” o de inducirlo a favorecer un determinado cauce político; esto es, cualquier estatuto a esos efectos constituye un in-tento solapado de la Asamblea Legislativa —tradicional-mente dominada por proponentes de dos (2) de las fórmu-las políticas— de modificar sustancialmente el status o destino político de Puerto Rico, facultad que específica-mente le fue reservada al pueblo.
No necesita una persona ser muy perspicaz ni inteli-gente para poderse dar cuenta del hecho de que la celebra-ción de primarias presidenciales tiene el efecto de adelan-tar o promover los intereses políticos de los partidos que en *79Puerto Rico propulsan la estadidad y la unión permanente con Estados Unidos; ello en detrimento sustancial de los intereses del partido político que, por el contrario, pro-mueve el ideal de la independencia como destino político final de nuestro País.
En otras palabras, resulta evidente el carácter sectario de las primarias presidenciales. La fuerza motriz que im-pulsa el proceso primarista lo constituye el interés de los dos (2) partidos políticos de mayoría de lograr acceso a los centros de poder en Washington, D.C., con el propósito de obtener concesiones que favorezcan su gestión y fortalez-can su posición política en Puerto Rico; situación que tiene el efecto de discriminar contra el sector ideológico que pro-pulsa la independencia para Puerto Rico.(2)
En ello, a la luz de nuestra realidad constitucional, es que radica la violación a la cláusula constitucional sobre la Igual Protección de las Leyes. La Ley de Primarias Presi-denciales Compulsorias —no obstante aparentar ser neutral, no establecer clasificaciones de su faz, y tener el pro-pósito procesal de proveer un sistema racional y seguro que viabilice la participación de los puertorriqueños, que lo deseen, en las primarias de los partidos políticos de Esta-dos Unidos— vulnera la referida cláusula constitucional por razón de que el propósito obvio de la Asamblea Legis-*80lativa al promulgarla, y su efecto,(3) es el de alterar el pro-ceso político puertorriqueño, inclinando la balanza a favor de determinados sectores ideológicos en detrimento de otros.
Es por ello que poco importa que en el presente caso se trate de “elecciones primaristas internas de reorganización” y no de las primarias presidenciales propiamente dichas. Como correctamente se expresa en la opinión mayoritaria, pág. 63, “el proceso primarista de reorganización interna se exige en función de la posterior celebración de las primarias presidenciales”. (Enfasis suplido.) Ambos procesos, en con-secuencia, resultan violatorios de nuestra Constitución.
h — i HH
Pero, hay más. La actuación del Presidente de la Comi-sión Estatal de Elecciones, al vender las listas electorales al “Partido Demócrata”, resulta violatoria, inclusive, de la propia Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3001 et seq.
El referido estatuto —en sus Arts. 1.011 (A)(n) y 1.016 (16 L.P.R.A. secs. 3007(A)(n) y 3016)— expresamente pro-híbe que el Presidente de la Comisión Estatal de Eleccio-nes venda o suministre, a “persona” alguna, copias del “Re-gistro Electoral” o del “Registro General de Electores” o del “Registro del Cuerpo Electoral de Puerto Rico”.
Conforme a la opinión mayoritaria emitida, los “listados electorales” que el Presidente de la Comisión Estatal de Elecciones le vendió al “Partido Demócrata” constituyen un “listado más sencillo” de la información o récord que com-ponen el “Registro Electoral”. Según se expresa en la opi-nión mayoritaria, estas “listas electorales” contienen “in-formación relacionada [o circunscrita] al nombre, número de tarjeta electoral, precinto y unidad del elector”, mien-*81tras que el “Registro Electoral” contiene información “más amplia” sobre dicho elector, tal como nombre del padre y la madre, sexo, color de ojos y estatura, lugar y fecha de na-cimiento, estado civil, etc.
Basado en esta alegada “diferencia” —esto es, que las “listas electorales” vendidas contienen información “más li-mitada” que el “Registro Electoral”— la mayoría de los in-tegrantes del Tribunal resuelve que el Presidente de la Co-misión Estatal de Elecciones no violó la expresa prohibición de vender, contenida la misma en los antes ci-tados Arts. 1.011(A)(n) y 1.016 de la Ley Electoral.
Dicha determinación o conclusión —dicho con respeto y cariño— constituye un absurdo que no requiere mucha ar-gumentación en contra. De manera incomprensible, la ma-yoría resuelve que, no obstante la veda absoluta de vender el “Registro Electoral” que le impone la vigente Ley Electoral al Presidente de la Comisión Estatal de Elecciones, éste puede vender un “resumen” del mismo. “Cosas raras veredes”, dijo el filósofo en tono alarmado, al recordar la innegable realidad de que “si no se puede lo más, cierta-mente no se puede lo menos”. Esto es, y meramente a ma-nera de ejemplo, si al autor del libro se le prohíbe vender el mismo, tampoco puede éste vender un extracto de dicho libro.
El hecho de que la Ley Electoral de Puerto Rico autorice a la Comisión Estatal de Elecciones a entregar a los parti-dos políticos copia de las listas electorales con sesenta (60) días de anticipación a la celebración de las elecciones ge-nerales de Puerto Rico, no constituye fundamento jurídico válido para sostener que el Presidente las pueda vender a otras personas o entidades en violación de la expresa pro-hibición que contiene dicha Ley Electoral de Puerto Rico. La entrega de las referidas listas a los partidos políticos antes de las elecciones generales constituye un imperativo práctico; el legislador, sin embargo, entendió que dichas listas, y el Registro Electoral del que provienen las mis-*82mas, no pueden ser vendidas a persona alguna por el Pre-sidente de la Comisión Estatal de Elecciones. Después de todo, debe mantenerse presente que la Comisión Estatal de Elecciones no existe para, ni está en el “negocio” de, la venta de listas electorales.
I-H HH t-H
Pero, todavía hay más. Como es sabido, la See. 9 del Art. VI de la Constitución de Puerto Rico establece, en lo perti-nente, que “[s]ólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y fun-cionamiento de las instituciones del Estado, y en todo caso por autoridad de ley”. (Enfasis suplido.) Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 369. En el antes citado caso de P.I.P. v. C.E.E., ante, este Tribunal hizo una distin-ción entre los procesos de primarias presidenciales y los procesos de reorganización interna de los partidos políticos de Estados Unidos. Resolvió, en cuanto a las primarias presidenciales, que su celebración constituye “suficiente fin público” como para permitir que la Asamblea Legislativa las regule y financie. Por otro lado, resolvió este Foro que el Estado no puede hacer uso de fondos públicos en los procesos internos de reorganización de dichos partidos. En cuanto a este aspecto, por último, es de notar que la vi-gente Ley de Primarias Presidenciales Compulsorias igualmente prohíbe el uso de fondos públicos en dichos pro-cesos internos de reorganización.
Consciente la mayoría de lo anteriormente expresado, resuelve que no hay erogación ilegal de fondos públicos, en relación con el proceso interno de reorganización que ante este Tribunal hoy se impugna, por cuanto el Presidente de la Comisión Estatal de Elecciones no “regaló” las listas electorales sino que las vendió por cinco mil dólares ($5,000) y, enfatiza la mayoría, el hecho de que dicho precio “no ha sido cuestionado por el P.I.P.”. Asumiendo, a los Zi*83nes de la argumentación, la constitucionalidad de la Ley de Primarias Presidenciales Compulsorias, nos enfrentamos a dicho argumento.
No hay duda que nuestro derecho es uno “rogado”. Ello, de ordinario, sería suficiente para disponer de la cuestión de si el precio exigido de cinco mil dólares ($5,000) consti-tuye, o no, suficiente y adecuada compensación. Ahora bien, tratándose de una situación que está expresamente prohibida por nuestra Constitución, cabe preguntarse si el foro judicial tiene, o no, el deber de investigar, motu pro-prio, si dicha compensación es una que es, o no, suficiente, o, por el contrario, debe descansar en las alegaciones de las partes al respecto.
Somos del criterio que esta disposición constitucional, la cual es de singular importancia no sólo en nuestro ordena-miento sino que puede acarrear graves consecuencias en nuestra vida diaria como pueblo, requiere que el foro judicial sea un poquito más “acucioso y enérgico”. En nuestra opinión, el tribunal de instancia venía en la obligación de celebrar una vista evidenciaría al respecto con el propósito de asegurarse que no se encontraba ante una situación de erogación ilegal de fondos públicos; ello independiente-mente de si las partes le habían planteado, o no, dicho asunto.
IV
En resumen, no estamos en contra de la celebración de unas “primarias presidenciales” en nuestra Isla, costeadas las mismas con fondos públicos, siempre que el pueblo sea consultado, de manera formal y previa, respecto a la cele-bración de las mismas —proceso en que los representantes autorizados de todas las ideologías políticas tengan la opor-tunidad de dirigirse, y educar, a la ciudadanía respecto a sus diferentes puntos de vista— y ¡o siempre que, en au-sencia de esa consulta previa y formal, dichas primarias *84sean costeadas privadamente por todos aquellos interesa-dos en participar en las mismas.
Por las razones antes expresadas, revocaríamos la sen-tencia emitida en el presente caso por el Tribunal de Pri-mera Instancia, Sala Superior de San Juan.

(1) Ello así, independientemente del debate sobre el poder o facultad que pueda tener el Gobierno de Estados Unidos para disponer, de manera unilateral, de nuestro destino político final; hecho que no está en controversia en el presente caso.


(2) Es de notar que la celebración de “primarias presidenciales” en Puerto Rico constituye, si es que se quiere que ello tenga algún sentido lógico, un “paso inicial” hacia la eventual solicitud por los puertorriqueños al Congreso del derecho a votar directamente por el Presidente de Estados Unidos y/o de la estadidad como destino final político de este noble pueblo.
En relación a ello, resulta procedente señalar y enfatizar que en fecha reciente los proponentes de la fórmula de la estadidad fallaron en convencer a la mayoría de los ciudadanos puertorriqueños de las “bienandanzas y ventajas” de dicha forma política; teniendo dicha “falla” la consecuencia de que la referida fórmula resultara derrotada en el plebiscito que a esos efectos se celebrara.
En vista a dicha situación, cabe preguntarse cuál sería el resultado de una consulta formal al pueblo puertorriqueño sobre si interesa, o no, que se celebren dichas primarias presidenciales, costeadas las mismas con fondos públicos en lugar de privadamente.
Realmente, no nos atrevemos a hacer un vaticinio al respecto.


(3) Washington v. Davis, 426 U.S. 229 (1976); Castaneda v. Partida, 430 U.S. 482 (1977); Griffin v. School Board, 377 U.S. 218 (1964).